Title: To George Washington from Elisha Sheldon, 5 December 1782
From: Sheldon, Elisha
To: Washington, George


                        
                            Sir
                            Stanwich Decr 5th 1782
                        
                        I have been honored with your Excellencys two favors of the 3rd Instant.
                        Since my last 14 Sail of Transports have Arrived in Newyork two of which were loaded with Beef &
                            Butter 12 were empty. it is Said they were all from Cork—It is also reported in Newyork that all the British Troops will
                            leave that place before the first of January and that Charlestown was to be evacuated on the first Instant, there has been
                            no alteration respecting the Troops on Newyork Island since my last. I have the Honor to be with the greatest Regard Sir
                            Your Excellencys most obt & most Humb. servt
                        
                            Elisha Sheldon
                        
                    